Citation Nr: 0629447	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for bilateral 
sacroiliitis, history of Reiter's Syndrome, currently 
evaluated as 40 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from September 1960 until 
August 1964, From September 1964 until August 1968, September 
1968 until May 1969, and from February 1971 until January 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A review of the record reflects the veteran submitted a 
request for an increased rating for his psoriasis in his 
statement dated in December 2002.  The RO has not yet 
adjudicated this matter.  As such, this matter is REFERRED to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's bilateral sacroiliitis with a history of 
Reiter's syndrome does not present with ankylosis. 

2.  The veteran's bilateral sacroiliitis with a history of 
Reiter's syndrome does not present with pronounced 
intervertebral disc syndrome with symptoms of sciatic 
neuropathy and demonstrable muscle spasm, or residuals of a 
fracture of the vertebra.  

3.  The veteran's bilateral sacroiliitis has not required bed 
rest prescribed by a physician of continuous treatment by a 
physician for a period of six weeks or longer during a one 
year period.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
sacroiliitis with a history of Reiter's syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.1-4.14, 4.71a, Diagnostic Codes 5289, 
5293 (2002) 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5893 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5236 and 5243 
(2004) 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5236, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in November 2002.  

The November 2002 letter explained VA's duties and the 
veteran's duties in connection with his claims.  This letter 
advised the veteran of the evidence needed to show to 
substantiate his increased rating claim.  The RO requested 
the names, addresses and dates of treatment of the places 
that treated the veteran for his disability.  The letter 
advised the veteran that records from the Gainesville VA 
medical center had been requested.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the claim for an increased 
evaluation is awarded.  Although the RO did not advise the 
veteran of such information, because the claims are being 
denied, no effective date will be assigned.  Proceeding with 
this matter in its procedural posture would not therefore 
inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  In fact, in the VA Form 9, received 
in January 2004, the veteran indicated he had no additional 
evidence to submit.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.


The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The RO initially granted service connection for sacroiliitis 
in a September 1982 rating decision.  At that time a 10 
percent evaluation was assigned under Diagnostic Codes 5099, 
5003, and 5295.  In February 1989, the RO increased the 
disability evaluation to 20 percent.  The 20 percent 
evaluation remained in effect until a July 1999 rating 
decision granted an increased evaluation of 40 percent 
effective August 10, 1998.  The veteran alleged his condition 
has worsened and applied for an increased evaluation by a 
statement dated in October 2002.  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).

At the time of the veteran's claim in October 2002, the 
veteran's sacroiliitis was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5099, 5003 and 5295.  Diagnostic Code 5099 
indicates the disability is not listed in the Schedule for 
Rating Disabilities and it has been rated by analogy under a 
closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  
In the present case, the sacroiliitis was rated by analogy as 
degenerative arthritis, evaluated under Diagnostic Code 5003.  
Diagnostic Code 5003 mandates the disability be rated upon 
the limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The applicable Diagnostic Code for limitation of motion for 
the sacroiliac in 2002 was Diagnostic Code 5295.  A 40 
percent evaluation is warranted under this Diagnostic Code 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  Ratings higher than 40 
percent were available under other Diagnostic Codes.  For 
example, a 50 percent evaluation was for assignment under 
Diagnostic Code 5289 upon a showing of unfavorable ankylosis 
of the lumbar spine, and a 60 percent evaluation is available 
under 5293 for intervertebral disc syndrome, pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc with little intermittent relief.  A 60 
percent evaluation was available for complete bony fixation 
of the spine at a favorable angle under Diagnostic Code 5286.  
Diagnostic Code 5285 provides higher evaluations for 
residuals of a fractured vertebra.

Effective September 23, 2002, the regulations regarding 
intervertebral disc syndrome were revised.  Under the revised 
regulations, intervertebral disc syndrome (preoperative or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining the separate evaluations of its chronic orthopedic 
and neurologic manifestations.  Under the revised ratings a 
higher evaluation of 60 percent evaluation is warranted for 
incapacitating episodes lasting at least six weeks during the 
past 12 months. 

The regulations concerning the spine, including the 
regulations evaluating intervertebral disc syndrome, were 
revised again, effective September 26, 2003.  These changes 
implemented a General Rating Formula for Diseases and 
Injuries of the Spine assigns evaluations with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 40 
percent evaluation is for assignment when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for assignment upon a showing of 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is for assignment for unfavorable 
ankylosis of the entire spine.  

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes, whichever produces the higher evaluation.  As noted 
above the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes warrants a 40 percent 
evaluation for four to six weeks of incapacitating episodes 
and a 60 percent evaluation is warranted for incapacitating 
episodes of at least six weeks during the past year.  A note 
following the Diagnostic Code defines incapacitating episode 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, note 1.  Note 2 provides for the 
separate evaluation if intervertebral disc syndrome is 
present in more than one spinal segment if the effects are 
distinct.  

The Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran had a VA examination in June 1999 which found the 
veteran's range of motion was approximately half the normal 
range of motion of the back.  Specific findings included 
flexion to 45 degrees, extension to 10 degrees, lateral 
rotation to 45 degrees, and lateral bending to 20 degrees.  
Strength was 5/5 throughout.  Clinical tests revealed 
evidence of some grade 5 on 1 retrolisthesis as well as mild 
osteophytic changes on the lumbar spine.  There was also 
evidence of some sacroiliac fusion.  The examiner opined the 
veteran would be hampered in activities of daily living, 
particularly where the range of motion is concerned.

A June 1999 x-ray of the entire spine concluded with the 
impression of minimal degenerative changes of the spine with 
minimal osteophytes as well as minimal scoliosis.  VA x-rays 
of the lumbosacral spine in November 2002 demonstrated five 
non-rib bearing lumbar vertebra.  There was some 
straightening and reversal of lumbar lordosis.  No acute 
fracture or subluxation was seen.  There was disc narrowing 
at L2-3, L2-3 and L5-S1.  Cassette hypertrophy and marginal 
osteophytes were seen.  There was some vascular calcification 
anteriorly and possible sclerosis of the sacroiliac joints.  
The impression was no change in appearance of the lumbosacral 
spine, degenerative disease.  The veteran had another set of 
VA x-rays of the lumbosacral spine in November 2002.  Some 
straightening of the lumbar spine was seen.  There were no 
subluxations or compression fractures.  Degenerative disc 
disease was most pronounced between L1 and 3, facet 
osteoarthritis between L5 and S1.  Pedicles, S1 and upper 
sacrum look fine.  Impression was moderate degenerative 
changes with no compression fractures or subluxations.

In December 2002, the veteran was seen at VA medical center 
with complaints of low back pain.  The physician found low 
back tenderness at L4-5.  No paraspinal muscle tenderness was 
noted.  The pain radiated to the legs and there was decreased 
sensation in the left side.  Both calves had strength of 5/5.

The veteran underwent a VA examination in March 2003.  The 
veteran complained of weakness, pain, stiffness and lack of 
endurance making working in quality assurance difficult.  The 
veteran denied using mechanical aids or past injuries or 
joint surgeries.  He reported knee pain was exacerbated by 
stairs.  

Clinical findings revealed a slight right limp, but the 
carriage and posture were described as normal.  There was 
painful range of motion of the knees, neck, low back, hip, 
and elbows.  There was no sign of effusion, significant 
deformities or swelling.  The lumbosacral spine demonstrated 
pain on range of motion.  Flexion was found to 60 degrees 
with pain beginning at 40 degrees.  Extension was recorded as 
0 to 15 degrees, with pain at 10 degrees, lateral flexion on 
the right to 20 degrees with pain starting at 10 degrees, and 
lateral flexion on the left to 30 degrees, with pain at 15 
degrees.  There was rotation to 30 degrees with pain at 20 
degrees.  A palpable bilateral paravertebral spasm was 
evident.  The cranial nerves were described as intact and no 
motor deficits were recorded.  There was minimal paresthesias 
on both lower legs.  Deep tendon reflexes were 2 plus 
bilaterally and straight leg raising was positive at 60 
degrees bilaterally.  

The x-ray performed in conjunction with the examination 
revealed bony hypertrophy within soft tissue around the left 
hip and proximal right hip.  The x-ray of the lumbosacral 
spine showed a 5 non-rib bearing lumbar vertebrae.  Some 
straightening and reversal of lumbar lordosis was seen but 
there was no acute subluxation.  Intervertebral disc 
narrowing was visualized at L1-L2 and L2-3 and L5-S1.  Some 
cassette hypertrophy was present at all five lumbar 
vertebrae.  There was marginal osteophyte and some sclerosis 
of the sacroiliac joints.  

The evidence of record does not demonstrate the veteran's 
disorder warrants an increased rating.  Although the 
regulations for evaluating the spine have changed, as noted 
above, for the veteran to obtain an increased rating in any 
set of the regulations a showing of either ankylosis of 
severe incapacitating episodes requiring physician prescribed 
bed rest needs to be shown.  The evidence of records reflects 
limited range of motion and painful motion, however do not 
meet the criteria of a higher evaluation.  There is no 
evidence of symptoms of severe, pronounced intervertebral 
disc syndrome to warrant a 50 percent rating under Diagnostic 
Code 5293 in 2002.  Nor is there any evidence of ankylosis, 
favorable or unfavorable, or evidence of residuals of a 
fractured vertebral to warrant an increased evaluation under 
other Diagnostic Codes in 2002.  

The veteran also does not meet the criteria for an increased 
evaluation under the formula for rating incapacitating 
episodes for intervertebral disc syndrome.  While the veteran 
disagrees with the VA examiner's statement that there were no 
incapacitating episodes as that term is contemplated by 
regulation, the veteran is not a medical professional 
competent to render an opinion on matters of a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The regulations specifically define incapacitating episode as 
symptoms and signs due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician.  There is no medical evidence documenting 
prescribed bed rest due to intervertebral disc syndrome nor 
is there evidence of continued treatment for this condition.

The evidence also does not demonstrate unfavorable ankylosis 
of the entire thoracolumbar spine required for a rating of 50 
percent rating or unfavorable ankylosis of the entire spine 
required for a 100 percent evaluation under the General 
Rating Formula implemented in 2003.  The totality of the 
evidence illustrates the veteran continues to have motion in 
his spine, albeit limited and painful.

As such, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for spondiliitis.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

An evaluation in excess of 40 percent for bilateral 
sacroiliitis with a history of Reiter's syndrome, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


